     Case 3:21-cv-01255-BAS-AHG Document 3 Filed 07/21/21 PageID.11 Page 1 of 3



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   FERNANDO GASTELUM,                                  Case No. 21-cv-01255-BAS-AHG
12                                    Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13          v.                                           MOTION FOR LEAVE TO
                                                         PROCEED IN FORMA PAUPERIS
14   M5 DEV LLC,
                                                         (ECF No. 2)
15                                  Defendant.
16
17
18         On July 12, 2021, Plaintiff Fernando Gastelum filed this action against Defendant
19   M5 dev LLC claiming violations of the Americans with Disabilities Act and certain
20   California laws. On the same day, Plaintiff filed a motion seeking leave to proceed in
21   forma pauperis (“IFP”). (IFP Mot., ECF No. 2.) For the reasons outlined below, the Court
22   DENIES Plaintiff leave to proceed IFP.
23         Under 28 U.S.C. § 1915, a litigant who because of indigency is unable to pay the
24   required fees or security to commence a legal action may petition the court to proceed
25   without making such payment. The determination of indigency falls within the district
26   court’s discretion. Cal. Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991), rev’d
27   on other grounds, 506 U.S. 194 (1993) (holding that “Section 1915 typically requires the
28   reviewing court to exercise its sound discretion in determining whether the affiant has

                                                   -1-
                                                                                        21cv1255
     Case 3:21-cv-01255-BAS-AHG Document 3 Filed 07/21/21 PageID.12 Page 2 of 3



1    satisfied the statute’s requirement of indigency”). It is well-settled that a party need not be
2    completely destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S.
3    331, 339–40 (1948). To satisfy the requirements of 28 U.S.C. § 1915(a), “an affidavit [of
4    poverty] is sufficient which states that one cannot because of his poverty pay or give
5    security for costs . . . and still be able to provide himself and dependents with the necessities
6    of life.” Id. at 339. At the same time, however, “the same even-handed care must be
7    employed to assure that federal funds are not squandered to underwrite, at public expense
8    . . . the remonstrances of a suitor who is financially able, in whole or in material part, to
9    pull his own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
10         District courts, therefore, tend to reject IFP applications where the applicant can pay
11   the filing fee with acceptable sacrifice to other expenses.          See Skylar v. Saul, No.
12   19CV1581-NLS, 2019 WL 4039650, at *3 (S.D. Cal. Aug. 27, 2019). Moreover, “in forma
13   pauperis status may be acquired and lost during the course of litigation.” Wilson v. Dir. of
14   Div. of Adult Insts., No. CIV S-06-0791, 2009 WL 311150, at *2 (E.D. Cal. Feb. 9, 2009).
15   Finally, the facts as to the affiant’s poverty must be stated “with some particularity,
16   definiteness, and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)
17   (citing Jefferson v. United States, 277 F.2d 723, 725 (9th Cir. 1960)).
18         Here, Plaintiff represents that his monthly income during the last twelve months
19   averaged $1,465 and his spouse’s $1,700, with a combined average monthly income
20   $3,165. (IFP Mot. ¶ 1, ECF No. 2.) He states that he and his spouse support two adult
21   sons and the monthly household expenses average $2,450. (Id. ¶ 7.) Based on the above,
22   Plaintiff’s household has a positive monthly cash flow of around $700 after paying for
23   necessities and other expenses. Further, Plaintiff states that he and his spouse have around
24   $1,500 in cash and bank accounts, a home worth $45,000, and a 2018 vehicle worth
25   $15,000. (Id. ¶¶ 4–5.) Under these circumstances, the Court finds that requiring Plaintiff
26   to pay the court filing fees would not impair his ability to obtain the necessities of life. See,
27   e.g., de Beauvoir’s v. Advanta Bank Corp., No. 07CV1972WQH(POR), 2007 WL
28   4219447, at *1 (S.D. Cal. Nov. 28, 2007) (denying IFP status where the plaintiffs disclosed

                                                   -2-
                                                                                              21cv1255
     Case 3:21-cv-01255-BAS-AHG Document 3 Filed 07/21/21 PageID.13 Page 3 of 3



1    a positive monthly cash flow of $900, a checking or savings account balance of $10, and
2    ownership of one vehicle); Simmons v. Wuerth, No. 119CV01107DADSABPC, 2019 WL
3    4259754, at *1 (E.D. Cal. Sept. 9, 2019) (denying IFP status where the plaintiff disclosed
4    he had $1,706.20 in cash), adopted, No. 119CV01107DADSABPC, 2020 WL 1621368
5    (E.D. Cal. Apr. 2, 2020).
6          Considering the foregoing, the Court DENIES Plaintiff’s application for leave to
7    proceed in forma pauperis (ECF No. 2). Plaintiff shall, on or before Friday August 13,
8    2021, pay the requisite $402 filing fee.
9          IT IS SO ORDERED.
10
11   DATED: July 21, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
                                                                                       21cv1255
